United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 21-2425
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Romario Scott Eliacin

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                           Submitted: February 10, 2022
                             Filed: February 16, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Romario Eliacin received a 120-month prison sentence after he pleaded guilty
to being a felon in possession of a firearm. See 18 U.S.C. § 922(g)(1). In an Anders
brief, Eliacin’s counsel challenges a vulnerable-victim enhancement, see U.S.S.G.
§ 3A1.1(b)(1); see also Anders v. California, 386 U.S. 738 (1967), and a pro-se
supplemental brief separately raises a host of other issues.
       We conclude that there was an adequate factual basis for the district court1 to
give Eliacin a two-level vulnerable-victim enhancement based on the victim’s age
and the circumstances surrounding the crime. See United States v. Johnson, 860
F.3d 1133, 1146–47 (8th Cir. 2017). We also conclude that the overall sentence was
substantively reasonable. See United States v. Feemster, 572 F.3d 455, 461–62 (8th
Cir. 2009) (en banc) (reviewing the reasonableness of a sentence under “a deferential
abuse-of-discretion standard” (quotation marks omitted)); United States v. Perkins,
526 F.3d 1107, 1110 (8th Cir. 2008) (stating that a within-Guidelines-range sentence
is presumptively reasonable). The record establishes that the district court
sufficiently considered the statutory sentencing factors, 18 U.S.C. § 3553(a), and did
not rely on an improper factor or commit a clear error of judgment. See United
States v. Larison, 432 F.3d 921, 923–24 (8th Cir. 2006).

      Eliacin’s remaining pro-se claims fare no better. The district court had good
reason to deny an acceptance-of-responsibility reduction, United States v. Gaye, 902
F.3d 780, 789 (8th Cir. 2018); the supervised-release conditions it imposed were not
an abuse of discretion, see United States v. Godfrey, 863 F.3d 1088, 1101 (8th Cir.
2017); and there is no evidence of judicial bias, see Bannister v. Delo, 100 F.3d 610,
614 (8th Cir. 1996).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                       ______________________________



      1
        The Honorable Stephanie M. Rose, Chief Judge, United States District Court
for the Southern District of Iowa.
                                         -2-